      Case 3:19-cv-01922-B Document 10 Filed 11/12/19                Page 1 of 2 PageID 39



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


ANTHONY CAIRNS,                               )
                                              )
                       Plaintiff,             )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       FILE No. 3:19-CV-1922
BELTLINE HOLDINGS, LTD.,                      )
                                              )
                       Defendant.             )

              ORDER APPROVING CONSENT DECREE AND DISMISSAL
                      OF DEFENDANT WITH PREJUDICE

        THIS CAUSE is before the Court on the Plaintiff’s Joint Stipulation to Approve Consent

Decree and Dismiss Defendant, BELTLINE HOLDINGS, LTD., with Prejudice filed November

10, 2019. The Court has carefully considered the Joint Stipulation and the Consent Decree

attached to the Joint Stipulation as Exhibit “1”, and is otherwise fully advised in this matter.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

        1.     The Joint Stipulation to Approve Consent Decree and Dismiss Defendant,

               BELTLINE HOLDINGS, LTD., with Prejudice is hereby GRANTED.

        2.     The Court hereby APPROVES the Consent Decree; Defendant, BELTLINE

               HOLDINGS, LTD., is hereby DISMISSED WITH PREJUDICE.

        3.     The Court Retains jurisdiction to enforce the Consent Decree.

        4.     Each party to bear their own attorney’s fees and costs except as detailed in the

               parties’ Consent Decree (Doc. 9-1).

        5.     All pending motions are hereby denied as moot.

        6.     This case is closed.



                                                  1
    Case 3:19-cv-01922-B Document 10 Filed 11/12/19         Page 2 of 2 PageID 40



              DONE AND SIGNED in Chambers, at Dallas, Texas, this 12th day of

November, 2019.


                                        ______________________________________
                                        JANE J. BOYLE
                                        UNITED STATES DISTRICT JUDGE


Copies furnished to:

Counsel of record




                                           2
